Citation Nr: 0004175	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  97-14 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized 
medical expenses.

2.  Entitlement to inpatient medical care for the veteran.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The appellant is the custodian of the veteran who had active 
service from April 1965 to May 1967.

The Board of Veterans' Appeals (Board) notes that while this 
matter was remanded previously in April 1999 to afford the 
appellant a requested hearing before a member of the Board at 
her local regional office (RO), the appellant withdrew the 
request for a hearing by a written statement received by the 
Board in January 2000.  However, since additional review of 
the claims file demonstrates that the claims file may be 
incomplete, the Board regretfully finds that remand is again 
warranted. 


REMAND

The appellant's claims include a claim for reimbursement for 
medical expenses incurred by the veteran at MCGH from March 
1996 to August 1998.  However, the record does not contain 
any of the clinical records relating to this admission.  As 
some of the records from MCGH are specifically referred to by 
the RO in a determination letter of January 1997, and a 
statement of the case issued in March 1997, the Board finds 
that there is a clear implication that records were at one 
time associated with the material forwarded to the Board and 
may have been misplaced.  The Board has already contacted the 
appellant's service representative at the national level who 
has denied having possession of any records in this matter.  
Consequently, the Board finds that an effort must now be made 
by the RO to locate these records.  

Similarly, the RO's decisions in January and March 1997 also 
refer to the opinion of a Department of Veterans Affairs (VA) 
psychiatrist who concluded that the March 1996 admission was 
non-emergent.  As best the Board can ascertain, the 
references appear to be to a separate written opinion of this 
psychiatrist, rather than a synopsis of an oral opinion.  The 
record before the Board does not include a copy of a written 
opinion, and thus it must also be presumed missing or 
misplaced.  Moreover, even if this medical report were not 
missing or misplaced, the Board additionally recognizes the 
obligation of the VA to obtain VA medical records that are 
deemed to be constructively of record in proceedings before 
the Board.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  If 
there was no written opinion, then such an opinion should be 
placed in the record so that the Board may review the opinion 
and any reasoning provided for the opinion.  The decision as 
to the issue of entitlement to inpatient medical care for the 
veteran will be deferred pending completion of the 
development requested by this remand.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should conduct a reasonable 
search at its facility for the clinical 
records relating to the veteran's 
admission at MCGH for the period of March 
1996 to August 1998, and any VA medical 
reports and/or clinical records from or 
pertaining to the March 1996 
hospitalization.  Specifically, the RO 
should locate any written copy of the 
reported opinion of the VA psychiatrist 
who concluded that the March 1996 
hospitalization was non-emergent.  If no 
records are obtained from this search, a 
memorandum should be prepared and 
associated with the claims file 
documenting all steps taken in an effort 
to locate the above-referenced records.  

3.  If the records identified in (2) are 
not located at the RO, the RO should then 
take the steps necessary to obtain new 
copies of the relevant MCGH clinical 
records and VA medical opinion report 
and/or records bearing upon the March 
1996 hospitalization.  If a written 
opinion of the VA psychiatrist can not be 
located, that psychiatrist, if he can be 
identified, should be requested to 
provide an opinion in writing as to 
whether or not the March 1996 
hospitalization was emergent.  The 
rationale for any opinion should be set 
forth.  If the same psychiatrist is not 
available, that should be explained in 
the record and another suitably qualified 
physician should be requested to provide 
the opinion.   

4.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case and given the applicable time to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



